—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rios, J.), rendered January 29, 1996, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The issue of the legal sufficiency of the evidence is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution {see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish that the defendant was guilty of criminal sale of a controlled substance in the third degree under an acting-in-concert theory (see, People v Kaplan, 76 NY2d 140). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Miller, J. P., Thompson, Joy and Florio, JJ., concur.